Citation Nr: 1336759	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  06-17 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis, claimed as allergies.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a respiratory disorder claimed as chronic bronchitis.

4.  Entitlement to service connection for hypertension, including as secondary to a skin disability and including as secondary to cervical strain with disc disease with traumatic arthritis and herniated nucleus pulposus.

5.  Entitlement to service connection for a bilateral hip disability with degenerative changes, including as secondary to bilateral pes planus.

6.  Entitlement to service connection for a bilateral eye disability.

7.  Entitlement to service connection for a disability claimed as loss of movement of the hands, to include as secondary to cervical strain with disc disease with traumatic arthritis and herniated nucleus pulposus.

8.  Entitlement to service connection for a disability claimed as loss of movement of the feet.

9.  Entitlement to service connection for a disability claimed as tibial nerve neuritis of the left ankle due to tibial tendon damage, to include as secondary to bilateral pes planus.  

10.  Entitlement to service connection for a disability claimed as tibial nerve neuritis of the right ankle due to tibial tendon damage, to include as secondary to bilateral pes planus.  

11.  Entitlement to service connection for a low back disability also claimed as degenerative changes of the lumbar spine, to include as secondary to bilateral pes planus, and to include as secondary to cervical strain with disc disease with traumatic arthritis and herniated nucleus pulposus.  

12.  Entitlement to an increased rating for cervical strain with disc disease and traumatic arthritis and herniated nucleus pulposus, currently evaluated as 20 percent disabling.

13.  Entitlement to an increased rating for bilateral pes planus, to include residuals of right foot injury and bilateral plantar fasciitis, currently evaluated as 30 percent disabling.  

14.  Entitlement to a temporary total evaluation due to shoulder surgery.  

15.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Carl Price, Agent


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to July 1990.  

This matter comes before the Board of Veterans' Appeals (Board) from September 2005 and October 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In September 2011 the RO granted the Veteran an increased rating of 20 percent for his cervical spine disability.  Due to this increase, the Veteran has had a 20 percent rating during the entire period on appeal.  The Veteran now seeks a rating in excess of 20 percent for his cervical spine disability.  

A claim of whether new and material evidence has been submitted to reopen the claim for service connection for a bilateral shoulder condition was received in June 2011, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claims file contains a VA Form 21-4192, dated in January 2011 that was completed by the Veteran's last employer.  This form notes that the Veteran last worked April 10, 2010 and that he was disability separated because he was off on workers compensation for too long.  This document would indicate that there are records involving the Veteran's workman's compensation claim that are potentially relevant to the issues on appeal.  Thus, the Board finds that a remand is warranted in order for VA to attempt to obtain these records.  

On his October 2011 substantive appeal the Veteran requested that VA obtain copies of his in-service treatment records at Willhelm Anton Hospital and Rheinberg Health Clinic.  The Board notes that the RO previously attempted to obtain these records but the letters were returned with indication that the address were insufficient.  In an April 2010 letter the RO informed the Veteran that VA was unsuccessful in obtaining the reported records.  The Veteran should be asked to provide the correct addresses for Willhelm Anton Hospital and Rheinberg Health Clinic.  The Veteran's records should be again requested if the Veteran provides sufficient addresses.

The Veteran noted on his October 2011 substantive appeal that he was assaulted in his barracks while on active duty and that he sustained cuts on the forehead and eye.  The Veteran has requested that VA obtain the report on the assault and all the medical records from the dispensary where he was treated.  The Veteran's service personnel records (SPR) should be obtained and reviewed to determine if there is a report of assault in the SPR.  The Board notes that an undated service treatment record (STR) notes treatment for a laceration over the left eye.  It also notes that the Veteran was referred to a clinic for a December 1984 follow-up appointment.  The clinic records are not contained in the STR and an attempt should be made to obtain any additional STRs.

At his June 2013 hearing the Veteran asserted that he received extensive steroid treatment for his service-connected cervical spine and skin disabilities.  He maintains that his hypertension is secondary to the steroid treatment.  The Veteran should be provided a VA medical examination so that a medical opinion can be obtained.  38 C.F.R. § 3.159(c)(4).

The Board finds that a September 2005 VA examination regarding the Veteran's claims of service connection for allergic rhinitis, sinusitis, and chronic bronchitis is inadequate.  The examination report indicates that examiner was not aware that the Veteran was treated for allergic rhinitis during service (May 1989).  The Board further notes that since the September 2005 VA examination the Veteran has received a diagnosis of chronic sinusitis (April 2011).  Additionally, the September 2005 VA examiner did not address the Veteran's assertion that his smoke exposure during service caused his rhinitis.  Accordingly, a new VA medical examination regarding the Veteran's allergic rhinitis, sinusitis and chronic bronchitis claims should be obtained. 

The Board also finds that the September 2011 VA examinations of the Veteran's hips, lumbar spine, and hands are inadequate as the examination reports do not address the Veteran's claims of secondary service connection.  Consequently new VA medical examinations regarding the Veteran's hips, lumbar spine, and hands should be obtained.

The Veteran's September 2011 VA examination of the feet is inadequate for rating purposes as it does not consider the effects of the Veteran's residuals of a right foot injury and his bilateral plantar fasciitis.  Accordingly, a new VA medical examination of the Veteran's feet should be obtained.

On his October 2011 substantive appeal the Veteran asserted that a September 2011 VA examination of his cervical spine did not adequately describe his cervical spine disability.  Given the Veteran's assertions and given the length of time that has passed since the September 2011 VA examination, the Veteran should be provided a new VA medical examination of the cervical spine.  

In November 2009 the Veteran submitted a notice of disagreement with respect to a number of claims denied by the RO in an October 2009 rating decision.  This included the Veteran's disagreement with the denial of service connection for a disability claimed as tibial nerve neuritis of the right ankle due to tibial tendon damage.  Although a September 2011 rating decision granted the Veteran service connection for a right ankle ligament injury, the claim for service connection for tibial nerve neuritis of the right ankle due to tibial tendon damage was not granted.  The Veteran has not been provided a statement of the case (SOC) with regard to the denial of his claim for service connection for a disability claimed as tibial nerve neuritis of the right ankle due to tibial tendon damage.  Consequently, the AMC must issue an SOC regarding the issue of service connection for tibial nerve neuritis of the right ankle due to tibial tendon damage.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes that, in addition to the paper claims file, there is a virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that it contains pertinent VA treatment records which have not been considered by the AOJ in adjudicating the Veteran's claims.  On remand these records must be considered by the AOJ. 

At his June 2013 hearing the Veteran reported that he has received VA medical treatment ever since he was discharged from the military.  The Veteran left service in July 1990, and the first VA medical record, other than VA examination reports, is dated in March 1996.  Furthermore, there are several gaps in the VA Veteran's VA treatment records that have been obtained that are dated from March 1996 to July 2010.  All of the Veteran's VA treatment records dated from July 1990 to July 2010 should be obtained.  

The most recent VA treatment records in the virtual claims file is dated April 18, 2012.  The Veteran's VA treatment records from April 19, 2012 to the present time should be obtained.

The Board notes that although the Veteran has been sent several VCAA letters regarding service connection, he has not been provided a VCAA letter which informed him of the information and evidence necessary to substantiate a claim for service connection on a secondary basis with regard to the issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided an appropriate VCAA notice letter in regard to his service connection claims.  The notice letter should include an explanation as to the information or evidence needed to establish a claim for service connection on a secondary basis.

2.  (a) Attempt to obtain any additional STR that have not been obtained, in particular December 1984 clinic treatment of the Veteran's left eye.  

(b) Obtain the Veteran's service personnel records.

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the appellant and (i) identify the specific records the AMC is unable to obtain; (ii) briefly explain the efforts that the AMC made to obtain those records; (iii) describe any further action to be taken by the AMC with respect to the claim; and (iv) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

The appellant must also be provided with notice of alternative evidence that he can submit in light of any missing STRs. 

3.  (a) Request that the Veteran provide signed authorizations, as well as sufficient addresses, so that Willhelm Anton Hospital and Rheinberg Health Clinic may be contacted and the Veteran's treatment records requested.  If the information is provided by the Veteran, request copies of his medical records from these facilities.

(b) Ask the Veteran to provide information and a completed authorization release form so that VA can obtain the records from the Veteran's workman's compensation claim or claims.

(c) If there are any other relevant records the Veteran wants VA to attempt to obtain that are not already of record, he should provide permission and sufficient information so that the records can be requested on his behalf. 

All attempts to fulfill this development should be documented in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, it must notify the Veteran and (i) identify the specific records the RO is unable to obtain; (ii) briefly explain the efforts that the RO made to obtain those records; (iii) describe any further action to be taken by the AMC with respect to the claim; and (iv) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  Obtain the Veteran's VA treatment records for the following dates:

(a) July 1990 to July 2007, and 

(b) from April 19, 2012 to present.

5.  When the above actions have been accomplished, afford the Veteran a VA examination of the feet to evaluate the severity of symptoms associated with bilateral pes planus, residuals of a foot injury, and bilateral plantar fasciitis.  The claims folder should be made available to the examiner and be reviewed in conjunction with the examination.  

The examiner should specify whether the Veteran's bilateral pes planus is pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

The examiner should also provide information as to any other symptoms and manifestations of the service-connected disabilities, the severity thereof, and the functional impairment resulting therefrom.

The VA examiner should also determine whether the Veteran has a disability, particularly a nerve injury, of the left ankle other than the service-connected ligament injury.  If such is found, the examiner should answer the following questions: 

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran has a disability, including a nerve disability, of the left ankle as a result of active service, including as related to a parachute injury? 

(b) Is it at least as likely as not (50 percent probability or greater) that a disability, other than the service-connected ligament injury, of the left ankle is caused by the service-connected bilateral pes planus, including as a result of an altered gait?  

(c) Is it at least as likely as not (50 percent probability or greater) that a disability, other than the service-connected ligament injury, of the left ankle is aggravated (i.e., worsened) beyond the natural progress by the service-connected bilateral pes planus, including as a result of an altered gait?  If so, then the examiner should quantify the degree of aggravation.   

The examiner should provide a complete explanation for each opinion provided.  

6.  When paragraphs 1-4 above have been accomplished, afford the Veteran a VA hypertension examination.  The claims folder should be made available to the examiner and be reviewed in conjunction with the examination.  The examiner should answer the following questions: 

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is a result of active service? 

(b) Is it at least as likely as not (50 percent probability or greater) that hypertension is caused by the service-connected cervical spine and skin disabilities, including the use of prescribed steroids for those disabilities? 

(c) Is it at least as likely as not (50 percent probability or greater) that hypertension is aggravated (i.e., worsened) beyond the natural progress by the service-connected cervical spine and skin disabilities, including the use of prescribed steroids for those disabilities?

The examiner should provide a complete explanation for each opinion provided.  

7.  When paragraphs 1-4 above have been accomplished, afford the Veteran an allergy and respiratory disorders VA examination.  All indicated tests or studies necessary for an accurate assessment must be conducted.  The claims folder should be made available to the examiner and be reviewed in conjunction with the examination.  The examiner should note that the STRs reflect treatment for allergic rhinitis and bronchitis.  The examiner should answer the following questions: 

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran has rhinitis, sinusitis, or bronchitis a result of active service?  The examiner's attention is directed to March and July 2005 VA diagnoses of sinusitis and an April 2011 diagnosis of chronic sinusitis.  

(b) Is it at least as likely as not (50 percent probability or greater) that the Veteran has rhinitis, sinusitis, or bronchitis as a result of exposure to smoke during service? 

The examiner should provide a complete explanation for each opinion provided.  

8.  When paragraphs 1-4 above have been accomplished, afford the Veteran a VA examination to determine whether he has arthritis or another disability of the hips.  If arthritis of the hips is not found the VA examiner should comment on the validity of the April 24, 2008 VA medical record indicating that the Veteran had degenerative changes of both hips.  The claims folder should be made available to the examiner and be reviewed in conjunction with the examination.  If arthritis or another disorder of either hip is found, the examiner should answer the following questions: 

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran has a disability of either hip as a result of active service, including as related to a parachute injury? 

(b) Is it at least as likely as not (50 percent probability or greater) that arthritis of either hip is caused by the service-connected bilateral pes planus?  The examiner should note that an altered gait due to foot disability was noted on VA examination in September 2011.

(c) Is it at least as likely as not (50 percent probability or greater) that arthritis of either hip is aggravated (i.e., worsened) beyond the natural progress by the service-connected bilateral pes planus?  If so, then the examiner should quantify the degree of aggravation.   

The examiner should provide a complete explanation for each opinion provided.  

9.  When paragraphs 1-4 above have been accomplished, afford the Veteran a VA examination of the lumbar spine.  The claims folder should be made available to the examiner and be reviewed in conjunction with the examination.  The examiner should answer the following questions: 

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran has a low back disability as a result of active service, including as related to a parachute injury? 

(b) Is it at least as likely as not (50 percent probability or greater) that the Veteran has a low back disability caused by the service-connected bilateral pes planus or the cervical spine disability?  The examiner should note that an altered gait due to foot disability was noted on VA examination in September 2011. 

(c) Is it at least as likely as not (50 percent probability or greater) that a low back disability is aggravated (i.e., worsened) beyond the natural progress by the service-connected bilateral pes planus or the cervical spine disability?  If so, then the examiner should quantify the degree of aggravation.   

The examiner should provide a complete explanation for each opinion provided.  

10.  When paragraphs 1-4 above have been accomplished, afford the Veteran a VA examination to determine if the Veteran has a disability resulting in the loss of motion of the hands, to include ulnar neuropathy.  The claims folder should be made available to the examiner and be reviewed in conjunction with the examination.  The examiner should note that an April 24, 2008 VA treatment record notes that the Veteran had ulnar nerve entrapment of the left elbow.  The examiner should answer the following questions: 

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran has a disability restricting movement of the hands as a result of active service? 

(b) Is it at least as likely as not (50 percent probability or greater) that the Veteran has a disability restricting movement of the hands that is caused by the service-connected cervical spine disability?  

(c) Is it at least as likely as not (50 percent probability or greater) that a disability restricting movement of the hands is aggravated (i.e., worsened) beyond the natural progress by the service-connected cervical spine disability?  If so, then the examiner should quantify the degree of aggravation.   

The examiner should provide a complete explanation for each opinion provided.  

11.  When paragraphs 1-4 above have been accomplished, afford the Veteran a VA examination to determine the current nature and severity of his cervical spine disability.  The claims folder should be made available to the examiner and be reviewed in conjunction with the examination. 

All indicated studies of the cervical spine, including range of motion studies in degrees, should be performed. 

The extent of any incoordination, weakened movement, and excess fatigability on use should be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use and during flare-ups, and, to the extent possible, provide an assessment of any additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If such cannot be done without resorting to speculation, the examiner should explain why.

The examiner should indicate whether the Veteran's cervical spine disability results in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes. 

The examiner should comment on whether there is any neurological abnormality associated with the cervical spine disability, to include but not limited to bladder or bowel impairment. 

12.  Provide the Veteran a statement of the case with respect to the issue of entitlement to service connection for tibial nerve neuritis of the right ankle due to tibial tendon damage.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  

13.  Once the above actions have been completed, readjudicate the claims that are in appellate status and issue a supplemental statement of the case (SSOC).  The SSOC should include review of all evidence received since the May 2011 supplemental statement of the case.  Then afford the Veteran the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

